DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “movement element” of claims 5, 7 and 8; and the “filter means” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
-Examiner notes the movement element utilizes reference character (232) in Figure 2a however it is unclear what the reference character is pointing to. It appears t o be pointing to a rear side of the blade 231, but does not appear to be connected structurally to allow for the movement in Figure 2b. Examiner also notes it appears the blade in Figure 2b has changed size to extend in length, and it is unclear if the moving element relates to such a change.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
-Page 3, Line 17 provides “an inner surface 2afacing” and should read “an inner surface 2a facing”.
s a blade 231”.
-Page 5, Lines 4-5 provide “moved by the element 232” and should read “moved by the movement element 232”
-Reference character “22a” has been used to designate both the main extension axis and inlet section.  Examiner notes this appears to be a typographical error within the specification (Pages 5 and 7) stating the main extension as 22a instead of the previous reference character of 22b.
-Reference character “24” has been used to designate both the channel and ducts.  Examiner notes this appears to be a typographical error within the specification (Page 5  stating channel as 24 instead of the previous reference character of 22.
-Reference character “23” has been used to designate both the cutting means and moving parts.  Examiner notes this appears to be a typographical error within the specification (Page 5 , stating moving parts 23, which may require its own reference character if shown within the drawings).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving element in claims 5, 7 and 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: cutting means in claims 5, 7-8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claim 1, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is referred to by “substantially counter shaped” as the shape only refers to the workpiece, and “at least part of” the workpiece. Is the inner surface shaped to the head or the hair, or a specific haircut design? It is also unclear as to the bounds of “substantially radial” and “substantially perpendicular” as the device appears functional at a plurality of angles. If the device is functional at an angle twenty degrees off from 
-Regarding claim 2, the phrase “a suction means suitable to depress said channels controlling the entry of said hair into said channels” is unclear. It is unclear how the suction means depresses/lowers or changes the structural nature of the channel. It is unclear, as currently written, if the suction means is physically depressing the channels, or a functional aspect relating to the air within the channels.
Claims 3-10 dependent from claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dlouhy (U.S. Patent No. 3,413,985) in view of Lefcoski (U.S. Patent No. 3,233,614).
Regarding claim 1 Dlouhy teaches a hair cutting device comprising a helmet (22) suitable to be placed on the head and defining an inner surface (132) facing said hair when said helmet is worn (Figure 3); said inner surface is substantially counter shaped 
Dlouhy does not provide the cutting direction substantially perpendicular to said main extension axis.
LefcoskiIt teaches it is known in the art of helmet hair cutting devices to incorporate a cutting assembly (54) incorporating a cutting element (57,58) wherein the cutting direction (D1) is substantially perpendicular to a main extension axis (Figure 2; Col. 4, Lines 36-57).

    PNG
    media_image1.png
    265
    537
    media_image1.png
    Greyscale

One of ordinary skill in the art would have good reason to pursue cutting mechanisms which are known to be useful for a particular cutting function. There are a 
Therefore, the modified device of Dloughy in view of Lefcoskilt provides the cutting direction (D1) is substantially perpendicular to the main extension axis (Dlouhy Figure 3 and LefcoskiIt Figure 2).

Regarding claim 2, the modified device of Dlouhy provides suction means (135) suitable to depress said channels controlling the entry of said hair into said channels (Dlouhy Col. 7, Lines 14-16; Figure 3); and wherein said helmet comprises ducts (150) suitable to place said suction means in fluid through connection with said channels (Dlouhy Figures 3 and 11).
Regarding claim 3, the modified device of Dlouhy provides wherein said ducts (150) place said channels in reciprocal fluid through connection so as to have said channels at the same pressure (Dlouhy Figures 4 and 11; Dlouhy Col. 7, Lines 14-16; Examiner notes there to be a single vacuum source providing a pressure throughout helmet 24).

Regarding claim 7, the modified device of Dlouhy provides, wherein said cutting means comprise a blade (58) and a movement element (26,27,59) of said blade along said cutting direction (Figures 2 and 8; Col. 4, Lines 45-57).
Regarding claim 8, the modified device of Dlouhy provides, wherein said cutting means comprise a blade (58) and a movement element (26,27,59) of said blade along said cutting direction (Figures 2 and 8; Col. 4, Lines 45-57).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dlouhy (U.S. Patent No. 3,413,985) in view of Lefcoski (U.S. Patent No. 3,233,614) as applied to claims 1 and 2 above, and further in view of Dreyer (U.S. Patent No. 4,210,162).
Regarding claims 4 and 6, the modified device of Dlouhy does not provide wherein each of said ducts comprises filter means suitable to prevent the entry of said hair into said ducts.
Dreyer teaches it is known in the art of hair devices to incorporate a duct (33) with a filter (35) to prevent entry of said hair into said ducts (Figure 2; Col. 3, Lines 15-23)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Dlouhy to incorporate the teachings of Dreyer to provide filters to ducts. Doing so prevents debris from continuing throughout the ducts (Col. 3, Lines 15-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  03/18/2022Examiner, Art Unit 3724